UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6735



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KURT ALAN STAND, a/k/a Alan David Jackson,
a/k/a Junior, a/k/a Ken,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Chief
District Judge. (CR-98-61; CA-02-597-AM)



Submitted:   March 14, 2007                 Decided:   April 13, 2007


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed in part; vacated and remanded in part by unpublished per
curiam opinion.


Leonard I. Weinglass, New York, New York, for Appellant. Ronald
Leonard Walutes, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kurt   Alan   Stand   appeals   the   district   court’s   order

denying relief on his motion filed pursuant to 28 U.S.C. § 2255

(2000).   We previously granted a certificate of appealability on

two issues raised before us:      whether counsel was ineffective and

whether the district court should have considered the declaration

of Lothar Ziemer when ruling on the motion.1          Having   considered

the materials filed by the parties, we now vacate the district

court’s order insofar as it relates to the ineffective assistance

claim.    We remand for an evidentiary hearing on whether defense

counsel labored under an actual conflict of interest that adversely

affected his performance.2       See United States v. Nicholson, 475

F.3d 241 (4th Cir. 2007).         We leave to the district court to

determine what relevance, if any, the Ziemer declaration may have

to resolution of this claim.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before




     1
      With regard to the other issues raised by Stand in his
motion, we previously denied a certificate of appealability, and we
now dismiss the appeal as to those issues.
     2
      Although Stand raised the conflict of interest claim before
the district court, the court’s memorandum opinion does not address
the claim.

                                  - 2 -
the court and argument would not significantly aid the decisional

process.



                                                DISMISSED IN PART;
                                      VACATED AND REMANDED IN PART




                              - 3 -